Citation Nr: 1214107	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a healed fracture of the left ankle with traumatic arthritis and a scar of the medial malleolus (hereinafter, left ankle disability).  

2.  Entitlement to a total evaluation based on unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty September 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a heart disorder, to include as secondary to a service-connected left ankle disability, has been raised by the record.  See a March 2012 statement from the Veteran's representative.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to his service-connected left ankle disability during the pendency of the present claim.  See the Veteran's statements dated in August 2006 and April 2007.  Therefore, the issue is raised by the record and is properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

Reason for Remand:  To provide the Veteran with complete notice, to fully develop and adjudicate a claim for TDIU, to afford the Veteran VA examinations and to obtain updated VA outpatient treatment records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Left Ankle

The Veteran's service-connected left ankle disability is currently evaluated 20 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Codes 5010 - 5271.  With diseases such as traumatic arthritis, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic codes in this case indicate that the traumatic arthritis under Diagnostic Code 5010 is the service-connected disability and that the limitation of the ankle under Diagnostic Code 5271 is a residual condition.  

In this case, the Board observes that the Veteran has not been provided the complete rating criteria pertinent to his claim for an increased evaluation for his service-connected left ankle disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the RO/AMC because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

Also, the Veteran was most recently afforded a VA examination in connection with the present claim in December 2009.  Review of the December 2009 VA examination report reflects that the Veteran's service-connected left ankle disability manifests as impairment of various body systems.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011).  This is congruent with the Court's holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Specifically, the VA examiner noted that the Veteran had residual scarring on his left ankle, and stated that the scars measured 5.5 centimeters (cm) and 8 cm.  See the December 2009 VA examination report.  In this regard, the Board notes that the Diagnostic Codes applicable to scars were amended during the pendency of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  The summary in the Federal Register notes that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised Codes do not apply in this case.  Nonetheless, the Board concludes that the December 2009 VA examiner's description of the Veteran's left ankle scars lacks the specificity necessary to appropriately evaluate them under the criteria of former Diagnostic Codes 7802, 7803 and 7804 concerning scars that are not located on the head face or neck.  Upon remand, the Veteran should be provided a VA skin examination to determine the severity and manifestations of his left ankle scars.  

Further, the December 2009 VA examiner noted that the Veteran gave a history of "slight foot drop" during the pendency of the appeal resulting in two falls and hospitalizations.  See the December 2009 VA examination report.  Initially, the Board observes that a diagnosis of foot drop appears to be incongruent with the VA examiner's notation that the Veteran demonstrated dorsiflexion which "lacks 10 degrees of reaching the zero-point."  See the December 2009 VA examination report.  However, the examiner did not specifically rule out a foot drop on examination after noting it in the history.  Further, foot drop is defined as "dropping of the foot from a peroneal or tibial nerve lesion that causes a paralysis of the anterior muscles of the leg."  See Dorland's Illustrated Medical Dictionary at 737 (31st edition 2007).  As such, it appears that the Veteran's service-connected left ankle disability may include involvement of the nerves and muscles of the left lower extremity and may result in functioning of the left foot more congruent with loss of use of the left foot under 38 C.F.R. § 4.71(a), Diagnostic Code 5167.  The December 2009 VA examination did not include an appropriate discussion of these muscles and/or nerves, and thus, upon remand, the Veteran must be afforded additional VA examinations which discuss whether the Veteran's service-connected left ankle disability manifests in nerve and/or muscle impairment.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of above, the Board is of the opinion that the December 2009 VA examination is inadequate for the purposes of deciding the Veteran's claim and additional VA examinations are in order for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left ankle disability.

TDIU

As described above, the Veteran raised the matter of entitlement to TDIU during the pendency of his claim for an increased evaluation for a left ankle disability.  See the Veteran's statements dated in August 2006 and April 2007.  As such, the Board has jurisdiction of the TDIU claim.  See Rice, supra.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

The Veteran previously filed a claim for TDIU.  This claim was denied by the RO in an unappealed May 2002 rating decision.  However, review of the Veteran's VA claims file reflects that the Veteran has at no time been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon remand, the RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  See Disabled American Veterans, supra.  

Further, while the Veteran submitted completed VA Forms 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in November 2001 and April 2002 in connection with his previous TDIU claim, he has not been provided a new VA Form 21-8940 to complete in connection with the present claim.  It appears that the Veteran has completed a Bachelor degree program since he last submitted a completed VA Form 21-8940 in April 2002.  See the Veteran's December 2007 statement.  Since a Veteran's educational background has changed since April 2002 and such must be considered in connection with a claim for TDIU, the RO/AMC must provide the Veteran with a VA Form 21-8940 for him to complete and submit.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

After the Veteran has completed the VA Form 21-8940, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  

As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the VA facilities in Kansas City, Missouri, Mt. Vernon, Missouri, and Fayetteville, Arkansas.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain updated VA treatment records from the VA facilities in Kansas City, Missouri, Mt. Vernon, Missouri, and Fayetteville, Arkansas.  

2.  The RO/AMC must send the Veteran a letter which provides proper and complete notice regarding the claims remanded herein.  This notice must include notice of:

a.  The criteria necessary to substantiate a claim for TDIU, to include on an extraschedular basis as per 38 C.F.R. § 4.16(b).  

b.  The criteria for an increased evaluation for his service-connected left ankle disability, to include notice of the criteria of Diagnostic Codes 5010 and 5271 relating to traumatic arthritis and limitation of motion of the ankle as per the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

3.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

4.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

5.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

6.  Thereafter, the RO/AMC must afforded a VA skin examination to determine whether the Veteran has separate skin disabilities (scars) resulting from his service-connected left ankle disability, and if so, to describe the scars with the specificity necessary to evaluate them under the appropriate Diagnostic Codes and determine the effect of this the scars on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's left ankle scars under the rating criteria.  In particular, the examiner should report the total body area covered by the cars and comment whether the scars are unstable, painful on examination and/or superficial.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

7.  Thereafter, the RO/AMC must afforded a VA Joints examination to determine whether the Veteran has separate neurological and/or muscular involvement resulting from his service-connected left ankle disability, to include foot drop, if any.  

If there are any neurological manifestations, the examiner should determine what nerves are involved, the extent of the involvement, and the effect of any neurological impairment on the function of the left ankle and/or left foot.  In particular, the examiner should identify any affected nerves of the lower left extremity and state the severity of the resulting impairment (i.e., severe, moderate and/or mild).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include EMG and NCS testing.  

If there are any muscular manifestations, the examiner should determine what what muscle groups are involved, the extent of the involvement, and the effect of any muscular impairment on the function of the left ankle and/or left foot.  In particular, the examiner should identify any affected muscle groups of the lower left extremity and state the severity of the resulting impairment (i.e., severe, moderately-severe, moderate and/or slight).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

Finally, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In this case, the examiner should provide a complete description of the effects of the service-connected left ankle disorder on the Veteran's ordinary activity including employment.

8.  The Veteran must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655 (2011).  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report. 

9.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



